United States Court of Appeals
                                                                    Fifth Circuit
                                                                   F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                       August 18, 2003

                                                                Charles R. Fulbruge III
                                                                        Clerk
                            No. 02-60906
                          Summary Calendar



LURETHA O. BIVINS; METRO HOMES REALTY, INC.,

                                          Plaintiffs-Appellants,

versus

THE MISSISSIPPI PRESS REGISTER, INC.,
doing business as the Mississippi Press,

                                          Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 1:01-CV-240-GR
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Luretha O. Bivins appeals the dismissal of her pro se

complaint pursuant to   FED. R. CIV. P.   37(b)(2)(C) and FED. R. CIV.

P. 41(b) for failure to comply with discovery orders.            Bivins’

motion for leave to represent Metro Homes Realty, Inc. is DENIED.

See K.M.A., Inc. v. General Motors Acceptance Corp., 652 F.2d

398, 399 (5th Cir. Unit B 1981).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-60906
                                 -2-

     Bivins’ motion for leave to file supplemental record

excerpts is DENIED.    See United States v. Flores, 887 F.2d 543,

546 (5th Cir. 1989).

     Bivins filed a complaint on behalf of herself and Metro

Homes Realty, Inc., against The Mississippi Press Register, Inc.

The complaint sought compensatory and punitive damages for

alleged advertising discrimination on the basis of race, breach

of contract, and intentional infliction of emotional distress.

     A district court has discretion in selecting the sanction to

be imposed for a party’s disregard of its orders.      Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 749 (5th Cir.

1987).   We review the district court’s imposition of sanctions

under FED. R. CIV. P. 37(b) for an abuse of discretion.    See id.

     The record shows that Bivins wilfully refused to comply with

discovery orders, although the magistrate judge gave repeated

extensions of the discovery deadlines.     Bivins does not argue

that she misunderstood the orders.   Rather, she argues that

compliance was not necessary and that the information sought was

not relevant to the issue of damages.      The sanction was warranted

due to Bivins’ willful and contumacious conduct that impeded the

efficient and orderly disposition of the case.     The district

court did not abuse its discretion by dismissing the complaint

with prejudice pursuant to FED. R. CIV. P. 37(b)(2)(C).    See

Brinkmann, 813 F.2d at 749.
                           No. 02-60906
                                -3-

     The magistrate judge’s order for Bivins to execute a medical

privilege waiver is not directly appealable to this court because

the parties did not consent to proceed before the magistrate

judge.   See 28 U.S.C. § 636(c)(3); Trufant v. Autocon, Inc., 729

F.2d 308, 309 (5th Cir. 1984).   Accordingly, the appeal is

DISMISSED in part for lack of jurisdiction.

     AFFIRMED IN PART; DISMISSED IN PART FOR LACK OF

JURISDICTION; MOTIONS DENIED.